Mr. Justice White
delivered the opinion of the court:
The position of the parties in the court below was the reverse of what if is here. The plaintiffs were Christian Keck, Frank Hanna, Jake Gredig, E. F. Robran, Fritz Botefur, Frank Lohr, Frank Davies and James Davies, doing business as Davies Bros., O. L. Million, Philip Bingel, Joseph W. Hall, John Schrope, George Bachmann, Bert Campbell, C. D. Wadsworth and Jack Warr. The complaint alleged, substantially, the execution and delivery by plaintiffs of their two certain promissory notes, payable to the order óf defendants., one and, two years respectively after their date; that the consideration for which the notes were given “was a part of the purchase price of a certain” stallion; that the defendants, through an agent named, “issued to each of the plaintiffs a certificate showing and evidencing the interest or share each of plaintiffs owned in said stallion,” setting forth a blank form of the certificate, but in no wise disclosing either the individual or joint interest of the plaintiffs in the horse; that the defendants through the agent named “represented to- plaintiffs and each and every of them, that they, plaintiffs, were the owners of -said stallion according to t-he interests as they > appeared in said certificates;” that plaintiffs, upon such representations, signed and delivered the notes; that defendants sold and disposed of the notes for a valuable consideration; that defendants “at the same time issued to Frank Davies a certificate as aforesaid conveying to the said Davies an interest in said stallion to the amount of $200.00, and also issued a certificate to one J. E. Jemison an interest in said stallion to the amount -of $100.00. That these actions on the part of-said (defend*226ants) were'clone in'fraud'of-plaintiffs’ rights an.d to''their damage in -the sum of $300.00.”
Three- ■ separate defenses were interposed, the thi-rd-'. of which is, substantially a demurrer to the complaint for lack o-f sufficient facts to constitute a cause- of action. This defect in the complaint was again presented for consideration of the court on objection to- the introduction o-f any evidence.
While the insufficiency of the complaint, in this respect, might have been presented separately by demurrer, nevertheless such defect is made available at any time. Sections 56 and 61, Code Civil Procedí, R. S. 1908. It was, therefore, properly interposed in the answer, and likewise presented by objection to the introduction of evidence. — McKee v. Howe, 17 Cold. 538, 539.
We'are unable to- discover in the complaint facts sufficient to- constitute a cayse of action. The consideration for plaintiffs’ notes, as alleged, “was a part of the purchase price of a certain” stallion, for which each plaintiff received “a certificate showing- and evidencing” his interest or share in the horse. The full purchase price is not disclosed, nor does-the complaint set forth the individual or aggregate interests of the plaintiffs in the horse. For aught that appears the purchase price might have been much more than the aggregate sum o-f the two notes, and the aggregate interests or shares of the plaintiffs much less than the full ownership of the horse.
Moreover, the complaint, having alleged that each plaintiff, received a “certificate showing and evidencing” his interest or share in the horse, the subsequent allegation therein that defendants “represented to plaintiffs and each and every of them, that they, plaintiffs, were the owners of said stallion according to the interests as they appeared in said certificate” is in no wise a false representation. If plaintiffs received “a certificate showing and evidencing” their respective interests- or shares in the horse, they were necessarily the owners of the horse “according to the interests as they appeared in said certificates.” If plaintiffs had not purchased the entire title *227±0 the horse, and the aggregate sum of their notes did not represent its full purchase price, how, in the absence of facts showing the full purchase price, and all the owners of the horse, can it be said that plaintiffs were injured, damaged or defrauded by defendants’ issuing certificates to Davies and Jemison for certain interests therein? It. might properly be assumed that such parties paid the balance of the purchase price, and received therefor evidence of ownership of the interests not held by plaintiffs.
While the case must be reversed because of the insufficiency of the complaint, it is proper tO' state that .we have read the entire record, and suggest 'that plaintiffs have probably misconceived their cause of action, if any they have against defendants. The evidence shows that the purchase price of the horse was $3,600; that ownership thereof was to be divided into eighteen parts evidenced by shares of $200.00 each. A book kept by the purchasers of the horse was, over the objection of the defendants, introduced in evidence, purporting to show the ownership of the several interests or shares in the horse. Assuming that such book was admissible, as proving the interests as sold therein by the defendants, it disclosed the aggregate interests of the plaintiffs in. the horse to be thirteen and one-half shares equal to the value of $2,700, whereas the notes which they had signed aggregated $3,000. If plaintiffs signed joint notes aggregating $3,000, and each plaintiff re-, ceived the identical interest in the ownership of the horse that he contracted for and agreed to purchase, they were not damaged by reason of sales of other interests therein to other persons. ' If they were damaged at all, the damage aróse by reason of having paid more for the aggregate interests purchased than they agreed to pay, which might have arisen by mutual mistake.
The judgment is, therefore, reversed and the cause remanded. Judgment reversed and remanded.
Mr. Justice Musser and Mr. Justice Bailey concur.